DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks filed 01/15/2021 have been entered and fully considered.  Claims 1-35 are pending.  Claims 1-9, 25-27, and 35 are withdrawn.  Claims 1, 10-25, 28, and 35 are amended.  Claims 10-24 and 28-34 are examined herein.

Drawings
The drawings were received on 10/29/2020.  These drawings are acceptable and have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 23-24, and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0220471 A1 (“Gambini”).
Regarding claim 10, Gambini discloses a fuel cell 100 (“the planar electrochemical cell”) comprising a bipolar plate 150, 160 (“the planar peripheral frame”) (Abstract; Figs. 1, 3; [0032]).  A border region of the bipolar plate that extends beyond MEA 140 can appear as four exterior walls ([0051]).  The bipolar plate therefore meets the limitation of planar peripheral frame.  The bipolar plate is divided into co-planar modular sections (“the planar modular frame parts”) connected together at seams 245 (“the mating surfaces”) along interconnecting ends of the bipolar co-planar modular sections to extend connected co-planar modular sections along the plane of the bipolar plate (Fig. 3).  The plurality of co-planar modular sections form a frame having an opening (e.g. a tie rod passage 243 formed at a joint of the co-planar modular sections).
Regarding claims 11-12, Gambini discloses the planar electrochemical cell module of claim 10.  Gambini further discloses the bipolar plate retains an MEA 140, which comprises a proton exchange membrane 130 (Fig. 3; [0031], [0038], [0051]).
Regarding claim 23, Gambini discloses the planar electrochemical cell module of claim 10.  Gambini further discloses a fuel cell stack 400 (“the electrochemical cell stack”) comprising a plurality of fuel cells 100 (Fig. 4; [0046]).
Regarding claims 28-31, Gambini discloses a fuel cell 100 (“the planar electrochemical cell”) comprising a bipolar plate 150, 160; a membrane electrode assembly (MEA) 140 comprising a cathode catalyst layer 110, an anode catalyst layer 120, and a proton exchange membrane (PEM) 130; and flow fields (provided from a first feed passage 261 and a second feed passage 262 to a first discharge passage 263 and a second discharge passage 264, respectively) (Abstract; Figs. 1, 3; [0038]-[0041], [0051]-[0052]).  These planar cell modules are disposed along a common plane of the 
Regarding claims 32-34, Gambini discloses the electrochemical cell stack of claim 28.  Gambini discloses the MEA can be formed from single continuous MEA (comprising “a unitary proton exchange membrane”) ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0220471 A1 (“Gambini”) in view of US 2005/0048346 A1 (“Fannon”).
Regarding claim 13, Gambini discloses the planar electrochemical cell module of claim 10.  Gambini is silent regarding the modular planar peripheral frame parts are connected along the mating surface of a first modular planar peripheral frame part that is recessed in a direction perpendicular to the plane of the planar peripheral frame, and a portion along the mating surface of a second modular planar peripheral frame part that is configured complementary to the recessed portion of the first modular planar peripheral frame part.
Fannon discloses a modular DMFC array wherein fuel cells are electrically connected through tabs 120 and slots 130.  As can be seen in Figs. 1A-1C, this includes a recessed portion perpendicular to the plane of the fuel cell and a portion complementary to the recessed portion.  Fannon teaches this concept allows for electrical or mechanical connection that allows for movement of the array ([0017]-[0018]).  Furthermore, a separate locking mechanism is not necessary ([0020]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of the connection taught by Fannon into the bipolar plate of Gambini.

Claims 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0220471 A1 (“Gambini”) in view of US 2006/0210858 A1 (“Warrier”).
Regarding claim 14, Gambini discloses the planar electrochemical cell module of claim 10.  Gambini does not expressly disclose a planar internal frame retained within the peripheral frame.
Warrier discloses a fuel cell stack (Abstract) and teaches that a stack in-plane foot print may have a fuel cell arrangement a window frame architecture can be a ‘M×N’ array, wherein ‘M’ fuel cells are disposed in one direction and ‘N’ fuel cells are disposed in a substantially orthogonal direction and all the space is filled ([0027]) and that various arrangements, such as 2×2, 4×2, and 4×4 or any number of cells, can be used ([0028]).  Those skilled in the art will realize numerous alternate ways to arrange the cells and the in-plane footprint ([0028]).  The configurations are provided by a window frame architecture wherein internal frames divide the array into individual fuel cells (see Fig. 2; [0021], [0025], [0029]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of an internal frame because Warrier teaches in-plane configurations with any number of cells would be recognized by those skilled in the art.  Warrier further teaches that the invention may serve to reduce stack cost, permit multiple cells to be assembled to increase stack in-plane foot print using a window frame type architecture, permit flow of cooling fluids to mitigate thermal gradients and manage thermals across the in-plane footprint.  Furthermore, the planar SOFC stack design disclosed enables the fabrication of larger name plate capacity stacks and leads to the assembly of large capacity integrated energy systems such as cooling heat and power (CHP) products for commercial buildings and SOFC gas turbine hybrid systems of high efficiency for distributed generation of electric power ([0029]).
Regarding claim 15, Gambini discloses the planar electrochemical cell module of claim 14.  Because Gambini is interested in the modular design of the fuel cell array ([0013], [0015], [0033], [0036]-[0038], [0041]-[0041], [0044]) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the planar internal frame with modularity to realize the additional flexibility in fuel cell and fuel cell stack design to reduce the design and manufacturing cost allowing for cost effective mass production without sacrificing performance flexibility ([0013]).
Regarding claims 17-19, Gambini discloses the planar electrochemical cell module of claim 14.  In the combination presented above, the planar internal frame and planar peripheral frame cooperate to form a plurality of framed spaces that retain an MEA 140, which comprises a proton exchange membrane 130 (see Gambini at Fig. 3; [0031], [0038], [0051]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0220471 A1 (“Gambini”) in view of US 2006/0210858 A1 (“Warrier”) as applied to claim 15 above, and further in view of US 2005/0048346 A1 (“Fannon”).
Regarding claim 16, modified Gambini discloses the planar electrochemical cell module of claim 15.  Gambini is silent regarding the modular planar internal frame parts are connected along the mating surface of a first modular planar peripheral frame part that is recessed in a direction perpendicular to the plane of the planar peripheral frame, and a portion along the mating surface of a second modular planar internal or peripheral 
Fannon discloses a modular DMFC array wherein fuel cells are electrically connected through tabs 120 and slots 130.  As can be seen in Figs. 1A-1C, this includes a recessed portion perpendicular to the plane of the fuel cell and a portion complementary to the recessed portion.  Fannon teaches this concept allows for electrical or mechanical connection that allows for movement of the array ([0017]-[0018]).  Furthermore, a separate locking mechanism is not necessary ([0020]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of the connection taught by Fannon into the bipolar plate of Gambini.

Claims 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0220471 A1 (“Gambini”) in view of US 4,214,969 (“Lawrance”).
Regarding claim 20, Gambini discloses the planar electrochemical cell module of claim 10.  Gambini discloses tie rod passages 243 (Fig. 3; [0048]-[0049], [0064]) but is silent regarding the planar modular frame parts include or cooperate to include an electrically non-conductive opening therein for a stack assembly bolt.
Lawrance discloses a bipolar current collector-separator for electrochemical cells (Abstract) and teaches the tie-rods or bolts may be covered with plastic sleeves or sheets to insulate the metallic tie rods as well as the bolts and nuts from the conductive endplates and the bipolar separator (col. 4, lines 61-65).  The plastic sleeves or sheets would thereby provide an electrically non-conductive opening.  It would have been 
Regarding claim 22, modified Gambini discloses the planar electrochemical cell module of claim 20.  As shown in Fig. 3 of Gambini, the tie rod passages extend through the bipolar plate at seams 245 ([0064]).
Regarding claim 24, Gambini discloses the electrochemical cell stack of claim 23.  Gambini further discloses tie rods 410 (“a stack assembly bolt”) extending through tie rod passages 243 (“the stack assembly bolt opening”) in the bipolar plate (Fig. 4; [0048]-[0049], [0064]).  Gambini is silent regarding the planar modular frame parts include or cooperate to include an electrically non-conductive opening therein for a stack assembly bolt.
Lawrance discloses a bipolar current collector-separator for electrochemical cells (Abstract) and teaches the tie-rods or bolts may be covered with plastic sleeves or sheets to insulate the metallic tie rods as well as the bolts and nuts from the conductive endplates and the bipolar separator (col. 4, lines 61-65).  The plastic sleeves or sheets would thereby provide an electrically non-conductive opening.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the plastic sleeves or sheets taught by Lawrance to insulate the tie rods, nuts, and bolts from the conductive endplate or bipolar separator.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0220471 A1 (“Gambini”) in view of and US 4,214,969 (“Lawrance”) and US 2001/0021470 A1 (“May”).
Regarding claim 21, Gambini discloses the planar electrochemical cell module of claim 11.  Gambini discloses tie rod passages 243 (Fig. 3; [0048]-[0049], [0064]) but is silent regarding the planar modular frame parts include or cooperate to include an electrically non-conductive opening therein for a stack assembly bolt.
Lawrance discloses a bipolar current collector-separator for electrochemical cells (Abstract) and teaches the tie-rods or bolts may be covered with plastic sleeves or sheets to insulate the metallic tie rods as well as the bolts and nuts from the conductive endplates and the bipolar separator (col. 4, lines 61-65).  The plastic sleeves or sheets would thereby provide an electrically non-conductive opening.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the plastic sleeves or sheets taught by Lawrance to insulate the tie rods, nuts, and bolts from the conductive endplate or bipolar separator.
Gambini and Lawrence do not expressly disclose the electrically non-conductive opening extends through the functional module.
May discloses a fuel cell comprising end plates 7 and 8, membranes 1 and 2, and bipolar plate 5 (Fig. 1).  Each of these is provided with a plurality of openings through which tie-rods 26 pass ([0077]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the membrane of Gambini with an opening through which the tie rod passes because KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant’s arguments, see sections “Drawings”, “Claim Objections”, and “Claim Rejections Under 35 U.S.C. § 112, Second Paragraph”, filed 01/15/2021, with respect to the objections to the drawings and claims 10-22 and 24 have been fully considered and are persuasive.  The objections to the drawings and claims 10-22 and 24 has been withdrawn. 
Applicant's arguments, see section “Claim Rejections Under 35 U.S.C. § 102(b)” and “Claim Rejections Under 35 U.S.C. § 103(a)” filed 01/15/2021 regarding claim rejections under 35 USC 102(a)(1) have been fully considered but they are not persuasive.
Regarding claim 10, applicant argues Gambini does not disclose a cell comprising a “planar electrochemical cell module comprising a planar peripheral frame that comprises a plurality of planar modular frame parts, wherein the plurality of planar modular frame parts forms a frame having an opening.”  In response, please consider the following.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific opening) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim merely requires “a frame having an opening therein.”  As shown in, for example, Fig. 3 of Gambini, the plurality of co-planar modular sections form a frame having an opening (e.g. a tie rod passage 243 formed at a joint of the co-planar modular sections).  This interpretation is consistent with the specification wherein the frame has electrically non-conductive openings 20 and openings 18.
Regarding claim 28, applicant argues Gambini does not disclose a planar electrochemical cell comprising frame members of a frame comprising a plurality of framed spaces.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific interpretation of a plurality of framed spaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Merriam-Webster defines space as “a limited extent in one, two, or three dimensions.”  Gambini discloses a plurality of spaces (e.g. each base active area 210) that are framed by co-planar modular sections of the bipolar plate.
For these reasons, the rejections over Gambini are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727